Citation Nr: 0621827	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  05-06 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for idiopathic scoliosis of 
right thoracic spine with straightening of the thoracic and 
lumbar spines with degenerative changes of the lumbar spine.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1956 to 
August 1956.
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied the benefit sought on appeal.

REMAND

A preliminary review of the record indicates that the 
veteran's claim requires additional development.

In April 2005, the veteran submitted a private medical nexus 
opinion which relates his condition to service.  The veteran 
did not submit a waiver of initial consideration of this 
evidence by the RO.  In light of Disabled Am. Veterans (DAV) 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) and VAOPGCPREC 1-2003, 69 Fed. Reg. 25177 (2004), the 
RO must consider the additional evidence prior to the Board's 
appellate review.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A.

The Board finds that a VA examination would be useful in this 
case.  The veteran's service medical records show that the 
veteran injured his back prior to service, in an automobile 
accident and re-injured his back in service, when he fell 
down a ladder aboard ship.  While in service, the veteran 
complained of back pain.  The private medical records show 
treatment for a back condition and a current diagnosis of 
right-sided sacral nerve root radiculopathy.  The claimant 
has stated that the back condition is related to service and 
that the back condition has been present since service.  The 
Medical Board determined that the veteran's back condition 
pre-existed service, was congenital in nature, and was not 
aggravated in service.  The Board finds that a medical 
examination is needed to determine whether any current back 
disability is related to the veteran's service.


Where the evidence shows a current diagnosed disability; 
establishes that the veteran had an event, injury, or disease 
in service; and there is competent medical evidence showing a 
possible association with military service, VA should obtain 
a medical examination.  38 C.F.R. § 3.159(c)(4).

Accordingly, this case is REMANDED for the following:

1.  Schedule the veteran for a VA 
orthopedic examination.  The claims folder 
and a copy of this remand should be made 
available to and be reviewed by the 
examiner in conjunction with this 
examination.  This review should be 
indicated in the examination report.  
Specifically, the examiner should provide 
the following information:

   a)  Diagnose any current back 
disability.
   
b)  Provide an opinion as to whether 
any current back disability is the 
result of a congenital or developmental 
defect.

c)  If the veteran does have a current 
congenital or developmental back 
condition, is it as likely as not (50 
percent probability or more) that it 
was aggravated by the veteran's 
service?

d)  If the veteran does have a current 
non-congenital or non-developmental 
back condition, is it as likely as not 
(50 percent probability or more) that 
it was incurred in or aggravated as a 
result of the veteran's service, which 
included complaints of back pain?




2.  Following completion of the foregoing, 
review the issue on appeal.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded the applicable period of 
time to respond.  Thereafter the case 
should be returned to the Board.

The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claim.  
See 38 C.F.R. § 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Claims that 
are remanded by the Board or by the United States Court of 
Appeals for Veterans Claims must be handled expeditiously.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


